Title: General Orders, 1 August 1780
From: Washington, George
To: 


					
						Head Quarters Peekskill Tuesday August 1st 1780
						
							Parole Copenhagen. 
							 Countersigns K. F.Watchword Discipline
						
					
					’Till the absent Corps join the Army and a more complete Arrangement can be made for the Campaign the following formation for the Light Infantry is to take place.
					New Hampshire Brigade to furnish 3 Companies New York [Brigade to furnish] including State Troops 5 [Companies making] 8 Companies [in] 1 battalion Commanded by Colo. [Van] Cortlandt [and] Major Galvan.
					Massachusetts 1st & 2nd brigades [to furnish] 8 [Companies in] 1 [battalion Commanded by] Colo. Sheppard [and] Major Trescott[.Massachusetts] 3d & 4th [brigades to furnish] 8 [Companies in] 1 [battalion Commanded by] Colo. Gimat [and] Major Keith.
					The Above three battalions will form a Brigade under Brigadier General Poor.
					Connecticut 1st & 2d Brigades [to furnish] 8 Companies [in] 1 battaln [commanded by] Swift[,] Clift[.] New Jersey [brigade] 4 [Companies] Hands [brigade] 3 [Companies] Starks [brigade] 3 [Companies making] 10—8 of which will form a battalion commanded by Colo. Ogden [and] Major Thayer.
					Pennsylvania 1st & 2d Brigades [to furnish] 6 Companies [and with] Two Companies of Hands [brigade adding] 2 [companies for] 8 [companies in] 1 Battalion [commanded by] Colonel Stewart [and] Major McPherson.
					The above three Battalions will form a Brigade, under Brigadier General Hand.
					The first four battalions will remain as the Companies have been already formed by the Inspector General.
					The last two Battalions will consist for the present of thirty two rank and file to each company to be immediately completed to this number.
					Each Battalion will have an Adjutant. Quartermaster who will also do the duty of Paymaster, a surgeon and Mate, a serjeant Major and Quartermaster serjeant, eight drums and fifes.
					Each Brigade will have[:] 1 Brigade Quarter Master[,] 1 [Brigade] Commissary[,] 1 [Brigade] Forage Master[,] 1 [Brigade] Waggonmaster[,] 1 [Brigade] Conductor with a forge and two armourers. These Appointments are immediately to be made.
					Each brigade will have two Field Pieces.
					These battalions to parade at Verplanks point, three ô clock this afternoon to be reviewed and formed by the Inspector General.
					
					The General entreats the officers commanding Divisions and brigades to exert themselves to get in readiness as fast as possible and as fast as they are ready they are to move towards the New bridge on Croton river.
					Convalescents and such men as are otherwise absolutely unfit to march yet capable of duty in a fixed post are to be left at Verplanks and Stoney points with a Captain and two subalterns at each the detachments of Infantry now there will join their respective Corps tomorrow morning.
					All the Women and Children of the Army are also to be left at these Posts for a few days where the commanding officers will see that they are furnished with rations as usual.
					General Poor’s and Clinton’s brigades each give a Subaltern to act as Adjutant and Quartermaster, also a capable serjeant for Serjeant Major and Quartermaster serjeant for the regiment of Light Infantry to be commanded by Colonel [Van] Cortlandt: a Surgeon from General Clinton’s and a mate from General Poors for the same.
					The first and second Massachusetts brigades give two Subs., a Surgeon, Mate, and two serjeants for the regiment to be commanded by Colonel Sheppard.
					The third and fourth Massachusetts brigades give two Subs. a Surgeon Mate and two Serjeants for the regiments to be commanded by Colonel Gimat.
					The Connecticut line gives two Subs. a Surgeon Mate and two Serjeants for the regiment to be commanded by Colonel Swift.
					The Jersey and Stark’s brigades give each a Sub. and Serjeant the former a Surgeon and the latter a mate for the regiment commanded by Colonel Ogden.
					The Pennsylvania regiments give two Subs. a Surgeon Mate and two serjeants for the regiment commanded by Colonel Stewart, to act in the abovementioned Capacities.
					
						After Orders
						The Safety of the Baggage of the Army being an object of great importance the Commander in Chief directs that in addition to the order of yesterday, a subaltern officer from each brigade be sent with it to Westpoint who is to take charge of that of his own brigade see it properly deposited there and remain with it untill further orders.
						Orders will be issued daily at twelve o clock and at five in the afternoon—The most punctual attendance for orders is expected.
						The 4th Pennsylvania regiment is to join the first Pennsylvania brigade—the 11th Pennsylvania regiment is to join the second brigade—Hazen’s regiment will join Poor’s brigade and Livingston’s is to form a Battalion with Spencer’s in the Jersey Brigade.
						
						The following will be the order of Battle for the present—The right wing commanded by Major General Greene will consist of two divisions in the first line and one division in the second line.
						1st Line Right Wing[:] Right—1st and 2d Pennsylvania brigades will compose one Division commanded by Major General St Clair[.] Left—New Jersey and New York brigades will compose one Division commanded by Major General Lord stirling[.]
						2d Line Right Wing[:] 1st and 2nd Connecticut Brigades will compose one division commanded by the Eldest Brigadier.
						The Left Wing commanded by Major General arnold will consist of two Divisions in the first line and one Division in the second line.
						1st Line Left Wing[:] Right—1st and 2nd Massachusett’s Brigades will compose one Division commanded by Major General Howe[.] Left Stark’s and Poor’s brigades will compose one division commanded by Major General McDougall[.]
						Second Line [Left Wing] 3d and 4th Massachusetts brigades will compose one Division commanded by Major Genl B. de Steuben.
						The two Brigades of Light Infantry will compose a Division and form the Advanced corps of the Army.
						Major General the Marquis de la Fayette will command it for the Campaign; in his absence Major General St Clair is requested to take the command.
					
					
						Evening Orders
						The whole corps of Light Infantry is to be paraded tomorrow ten o’clock on the same ground they were paraded on this afternoon, where the Brigades and Battalions will be formed and afterwards will encamp by themselves.
						The men will have all their Baggage and Camp equipage with them—The Quarter Masters are to be on the Ground to lay out the Camp—All the Inspectors and Sub Inspectors will attend.
						A return of Shoes and linnen overalls actually wanting by the pennsylvania line—the Artillery and Hazen’s—Angell’s and Webb’s regiments are to be made at nine o clock tomorrow morning without fail.
						A return to be made tomorrow morning to the Quarter master General at VerPlank’s point of all the Waggons and the number of waggon horses employed in every department, by the officers who have the immediate superintendency of them.
					
				